DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
 	Claims 12-15 and 19 are objected to because of the following informalities:  
 	(1) Claim 12 recites “the outer claim” at line 6 should be changed to “the outer clamp”.  Appropriate correction is required.



Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, must be shown or the feature(s) canceled from the claim(s).  
 	(1) “a recess formed into the inner surface … an insert disposed within the recess of the outer clamp shell” and “the insert comprising a base surface and at least one pressure pad” (Claim 1. However, the elected embodiment figs.12-16 do not show an outer clamp shell having … a recess formed into the inner surface For example the clamp member has an inner surface forming the recess (see fig.15, 204 forming an interior recess). Para.00117 suggest that the recess in an inner side. However, nothing in fig.15 of para.00117 teach or suggest that the recess form into the inner surface. In addition, the claim requires the insert disposed within the recess and the insert comprises a base surface and at least one pressure pad (as required by the claim). However, the pressure pad is not within the recess) 
 	(2) “further comprising a heater coupled to the second clamp member” (Claim 11. the elected embodiment figs.12-16 show a heater coupled to the second clamp member)
 	(4) “a recess formed into the inner surface” at lines 7-8 (Claim 12. However, the elected embodiment figs.12-16 do not show an outer clamp shell having … a recess formed into the inner surface For example the clamp member has an inner surface forming the recess (see fig.15, 204 forming an interior recess). Para.00117 suggest that the recess in an inner side. However, nothing in fig.15 of para.00117 teach or suggest that the recess form into the inner surface).
	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a recess formed into the inner surface” at lines 8-9 and “the insert comprising a base surface and at least one pressure pad” at lines 10-11. It is unclear as to how the insert formed into the inner surface? Based on specification and drawings, the inner surface of the clamp shell forms the recess. For examining purpose, examiner has interpreted the above claim limitation to “the inner surface forms a recess” at lines 8-9. It is unclear as to how the insert comprising a base surface and at least one pressure pad if applicant’s newly amended drawing and specification suggest that the insert does not include pressure pad. For examining purpose, examiner has interpreted the above claim limitation to “the insert comprising a base surface, and at least one pressure pad” at lines 10-11.
 	Claim 11 recites “further comprising a heater coupled to the second clamp member”. The elected embodiment figs.12-16 show the insert is the pressure pad having a base and a top surface is convex. It is unclear as to how the second clamp member further comprises a heater coupled to the second clamp member.
 	Claim 12 recites “a recess formed into the inner surface … an insert disposed within the recess of the outer clamp shell” at lines 7-8 and “the insert comprising a base surface and at least one pressure pad” at lines 10-11. It is unclear as to how the insert formed into the inner surface? Based on specification and drawings, the inner surface of the clamp shell forms the recess. For examining purpose, examiner has interpreted the above claim limitation to “the inner surface forms a recess”. It is unclear as to how the insert comprising a base surface and at least one pressure pad if applicant’s newly amended drawing and specification suggest that the insert does not include pressure pad. For examining purpose, examiner has interpreted the above claim limitation to “the insert comprising a base surface, and at least one pressure pad” at lines 10-11.
 	


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


 	Claims 1-4, 6, 8-12 and 17 are rejected under pre-AIA  35 U.S.C. 102 a1 as being anticipated by Colston et al. (US 6,805,041).
 	Regarding claim 1, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member” (annotated fig.4) and “a second clamp member” (annotated fig.4) that define “a clamp cavity” (annotated fig.4) “for supporting a capsule containing a beverage preparation ingredient” (functional language), “the clamp cavity having a first end defining an inlet” (annotated fig.4) “for injection of water into the capsule” (functional language) and “a second end defining an outlet” (annotated fig.4) “for escape of a beverage from the capsule” (functional language. The capsule can be sachet 4);
 	at least one of the first and second clamp members comprising:
 		“an outer clamp shell” (annotated fig.4. Please noted that a first clamp member having an outer clamp shell) having “an inner surface facing the clamp cavity” (annotated fig.4) and “the inner surface forms a recess” (annotated fig.4. Please see 112 rejections above for examiner’s interpretation); and 
 		“an insert” (annotated fig.4) disposed within “the recess of the outer clamp shell” (annotated fig.4 shows a first clamp member is the outer clamp shell having an interior recess/cavity), “the insert comprising a base surface, and at least one pressure pad extending from the base surface towards the clamp cavity” (annotated fig.4 shows insert comprising a base surface, and at least one pressure pad extend downwardly from the base surface toward the clamp cavity. Please see 112 rejections above for examiner’s interpretation. Examiner noted that para.00118 states the pressure pads 203, 207 are formed integrally with the rest of the resilient insert 205. However, they are defined as separate elements).
 	Regarding claim 2, Colston et al. discloses “the first and second clamp members are configured to support the capsule” (annotated fig.4) so that “a first portion of the capsule is disposed within the clamp cavity” (annotated fig.4) and “a second portion of the capsule protrudes from the second end of the clamp cavity” (annotated fig.4).
 	Regarding claim 3, Colston et al. discloses “the at least one pressure pad comprises a first pressure pad, a second pressure pad, and a third pressure pad located between the first and second pressure pads, wherein the first and second pressure pads extend further from the base surface than the third pressure pad” (annotated fig.4. Please noted that this interpretation is consistent with applicant’s figs.12-16, in particular fig.16, a pressure pad having different portions 203, 207 such that each portion is a pressure pad).
 	Regarding claim 4, Colston et al. discloses “the clamp cavity comprises a median line that divides the clamp cavity into an inlet region adjacent to the inlet and an outlet region adjacent to the outlet” (annotated fig.4), wherein “the at least one pressure pad is elongated in a direction between the first and second ends of the clamp cavity” (annotated fig.4 shows  the at least one pressure pad is elongated in a horizontal direction between the first and second ends of the clamp cavity), and wherein “more than half of a length of the at least one pressure pad is located along the inlet region of the clamp cavity” (annotated fig.4 shows more than half of a length of the at least one pressure pad in width direction along the inlet region of the clamp cavity).
	Regarding claim 6, Colston et al. discloses “the at least one pressure pad has at least one of a convex transverse cross-sectional shape and a convex longitudinal cross-sectional shape” (annotated fig.4 shows the insert is the pressure pad having a convex downward transverse and longitudinal cross-sectional shape).
 	Regarding claim 8, Colston et al. discloses “the at least one pressure pad comprises a fluid-filled cavity” (col.14 at lines 20-30, i.e., each of the fluid filled chambers … for controlling the volume and pressure of fluid in the chambers).
 	Regarding claim 9, Colston et al. discloses “a volume of fluid in the fluid-filled cavity of the at least one pressure pad is adjustable to modify a shape of the at least one pressure pad” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers. Please noted that controlling the volume implies the shape of the pressure pad).
 	Regarding claim 10, Colston et al. discloses “the first and second clamp members are configured to pinch the capsule at a position adjacent to an outlet of the capsule” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers … this opens up further possibilities for dynamic clamping of sachet during brewing. The first and second clamp members adjacent to an outlet of capsule or sachet).
 	Regarding claim 11, Colston et al. discloses “the first clamp member comprises the outer clamp shell and the insert” (annotated fig.4 shows the first clamp member is the insert or pressure pad disposed within the first clamp member)
 	Regarding claim 12, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member and a second clamp member that define a clamp cavity” (annotated fig.4) “for supporting a capsule containing a beverage preparation ingredient” (functional language);
 	“at least one of the first and second clamp members” (annotated fig.4 shows the first clamp member) comprising:
 	“an outer clamp shell formed of a rigid material” (MPEP 608.02, IX. Drawing symbols shows the metal symbol. Colston et al.’s fig.4 is consistent with metal symbol having slanted lines), “the outer claim shell comprising an inner surface facing the clamp cavity” (annotated fig.4 shows the outer clamp shell is the first clamp member having an interior inner surface facing the clamp cavity) and “an inner surface forms the recess” (annotated fig.4. Please see 112 rejections above for examiner’s interpretation); and 
 	“an insert formed of a resilient material disposed within the recess of the outer clamp shell” (annotated fig.4 shows an insert is the pressure pad that disposed within the recess of the outer clamp shell or first clamp member), “the insert comprising a base surface, and at least one pressure pad extending from the base surface towards the clamp cavity” (annotated fig.4 shows insert comprising a base surface, and at least one pressure pad extend downwardly from the base surface toward the clamp cavity. Please see 112 rejections above for examiner’s interpretation. Examiner noted that para.00118 states the pressure pads 203, 207 are formed integrally with the rest of the resilient insert 205. However, they are defined as separate elements).
 	Regarding claim 17, Colston et al. discloses “the base surface is an exposed outer surface of the insert that faces the clamp cavity” (annotated fig.4)
	

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colston et al. (US 6,805,041) in view of Fu et al. (US 2011/0073607).
 	Regarding claim 7, Colston et al. teaches “the outer clamp shell is formed of metal or a hard plastic” (MPEP 608.02, IX. Drawing symbols shows the metal symbol Colston et al.’s fig.4 is consistent with metal symbol having slanted lines)  and “the insert is formed of a resilient material” (col.14 at lines 15-20, i.e., elastomeric membrane that is considered as a resilient material), “the at least one projection being a solid projection formed from a mterial” (annotated fig.4 shows the projection refers to the second portion of the capsule) 
 	Colson et al. is silent regarding a material is the resilient material.
 	Fu et al. teaches “a material is the resilient material” (para.0021, i.e., barrier may be made of material such as foil laminate, metalized films, EVOH films, polyolefin based material, parafilm, plastics and combinations of theses). Colson et al. teaches beverage device. Fu et al. teaches beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Colston et al. with Fu et al., by replacing Colson et al.’s material with Fu et al.’s material, to provide environmentally friendly material (abstract) as taught by Fu et al. 




    PNG
    media_image1.png
    1073
    1046
    media_image1.png
    Greyscale


Allowable Subject Matter
 	Claims 5, 13 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
 	Applicant's arguments filed on 04/14/2022 have been fully considered but they are not persuasive. 
 	(1)  Applicant argues “objections to drawings … applicant respectfully disagrees. Paragraph [00117] of the specification recites the outer clamp shell has a substantially rectangular recess in an inner side thereof … annotated fig.15” on page 9 of remark.
 	In response, examiner respectfully disagrees because as best understood fig.15 and para.00117 suggest that recess in an inner side means the location of the recess in an inner side. However, nothing in the original disclosure says that the recess into an inner side. Thus, this portion of drawing objection is maintained. 
 	(2) Applicant argues “the insert 205 is disposed within the recess which is now labeled as 211” on page 9 of remark. 
 	In response, examiner respectfully disagrees because the claim requires the insert disposed within the recess of the outer clamp shell and the insert includes a base surface and at least one pressure pad. As shown in the figures 14-16, at least one pressure pad 203, 207 is not within the recess of the outer clamp shell. 
 	(3) Applicant argues “annotated fig.15 below denotes this concave base surface and clearly shows the pressure pads 203, 207 … Nonetheless, applicant has amended claim 1 to recite that the pressure pad extends from the base surface towards the clamp cavity to clarify an alleged discrepancy” on page 10 of remark.
 	In response, the amendment to claim overcome this part of drawing objection so that this part of drawing objection has been withdrawn. 
 	(4) Applicant argues “Third, the Office Action alleges that …, and further comprising a heater coupled to the second clamp member … however, this is not proper. Figs 12-16 only show on of the two clamps members recited in claim 1. For example, the clamp member 200 of figs.12-16 could be used to replace the clamp member 110 of fig.10” on page 11 of remark. 
 	In response, examiner respectfully disagrees because the elected embodiment figs.12-16 does not show the heater. Applicant merely states that the clamp member 200 of figs.12-16 could be used to replace the clamp member 110 of fig.10. However, the specification does not suggest or teach the clamp member 200 of figs.12-16 could be used to replace the clamp member 110 of fig.10.  In addition, para.00102 teaches In other embodiments, one or both of the clamp members may be heated by circulation of hot water or steam through conduits inside the member. Thus, this portion of drawing objection is maintained.  
 	(5) Applicant argues “with regard to claim 1 … a recess formed into the inner surface … applicant believes this has been addressed above” on page 12 of remark.
 	In response, examiner has response this argument in item 1 above. 
 	(6) Applicant argues “at least the pressure pads 203, 207 are shown in each figs.14-16 as protruding beyond the inner surface of the clamp shell 204”
 	(7) Applicant argues “Colston fails to teach or suggest the insert comprising a base surface and at least one pressure pad extending from the base surface towards the clamp cavity” on page 15 of remark.
 	In response, amendment to claims changed the scope of invention. Examiner has provide a different interpretation in current rejection.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761